Citation Nr: 1424658	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from November 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2010.  In this regard, although the Veteran did not submit a notice of disagreement with that determination, within a year of that decision, new and material evidence was received, including outpatient treatment records, a VA examination in September 2010, and a copy of a report of a July 1977 Medical Board report, submitted by the Veteran, which found that the Veteran was medically unfit for further service due primarily to a generalized reaction to stinging insects characterized by nausea, dyspnea, and wheezing.  Although the Physical Evaluation Board ultimately disagreed with that recommendation, the detailed narrative summary constitutes new and material evidence.  Moreover, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, in this case, the January 2009 claim.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010). 

As noted on the title page, the Board has recharacterized the PTSD claim to include any other psychiatric disorders that also have been claimed and diagnosed.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board recognizes that the issue of service connection for PTSD was adjudicated separate from the claim for service connection for major depressive disorder, and that an appeal was not perfected on the latter.  However, the Court has clearly held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran is pursuing a claim for service connection for an acquired psychiatric disorder as a result of his active service.  The diagnosis of the psychiatric disorder while relevant is not controlling for purposes of pursuing an appeal.  Thus, in keeping with the Veteran-friendly nature of VA, the Board will consider the Veteran's timely July 2011 substantive appeal as a substantive appeal to a claim for service connection for all psychiatric disabilities not just PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he developed PTSD and/or other acquired psychiatric disability as a result of having suffered a severe allergic reaction during service.  He claims that he was bitten by recluse spiders, and nearly died as a result.  He feels that the experience has caused, in addition to a tremendous fear of spiders, an inability to maintain a job or relationship for very long, and an attitude and mood disorder which has caused him to be fired from over 70 to 80 percent of the jobs he has held.  In addition, he has anger issues, and often finds himself in a confused state of mind, which he attributes to the spider bite incident in service.

Service treatment records show that the Veteran was hospitalized for two days for an allergic reaction to the bite of an unknown insect in June 1976, thought to possibly be a mosquito.  He suffered less severe reactions to insect bites in August 1976, on one or two occasions in May 1977, and again in September 1977.  These bites were attributed to mosquitoes or Hymenoptera.  Hymenoptera is an order of insects which includes the bee, ant, and wasp families.  Dorland's Illustrated Medical Dictionary 877 (30th ed. 2003).  No suspicion of spider bites was reported, and post-service treatment records include many occasions on which a history of an allergy to bees was noted.  

According to a medical board narrative summary dated in July 1977, submitted by the Veteran, he was found to be medically unfit for military service.  He was referred for physical evaluation board, which, in August 1977, found the Veteran to be fit for duty.  This board was of the opinion that the Veteran's medical condition was not a sufficient severity to preclude him from satisfactory performing his duties.  Furthermore, bites from stinging insects in this case could not be considered a true military hazard, as they could occur in any environment.  Thus, the Board finds that although the Veteran suffered an allergic reaction in service, the reaction was to stinging insects and not to spiders, and the Veteran was aware of this at the time.  

The evidence of record indicates that in the well over 30 years that have elapsed since the Veteran's discharge from service, he has lived a peripatetic existence, and has received medical treatment, including VA treatment, in many different locations ranging across the continental United States.  In a September 2009 written statement, he identified four different locations, with approximate dates, of VA treatment for his psychiatric condition.  Although, RO obtained the records of treatment from one of these locations, Loma Linda VAMC, there is no evidence in the paper or electronic claims files indicating that VA has attempted to obtain records of the other three identified treatment locations and times, which were identified by the Veteran as relevant to his claim.  Specifically, he said that he received psychiatric treatment at the Sheridan, Wyoming, VAMC in April 2009.  Other evidence of record indicates that he was in Sheridan possibly as early as October 2008.  He also said he received psychiatric treatment at the Salt Lake City, Utah, VAMC in October 2008, and in the Nashville, Tennessee, VAMC in about 2000.  The RO must attempt to obtain these identified records.

More vague allusions have also been made to other psychiatric treatment over the years, but without sufficient specificity as to enable a request for records.  Even with records it is difficult to ascertain the dates and locations of treatment.  For example, a list of VA treatment printed at a VA facility indicates that the Veteran was treated for a depressive disorder and alcohol dependence at the Biloxi, Mississippi, VAMC on May 15, 1998.  However, specific, actual treatment records show that he was evaluated in an oral surgery clinic in Mountain Home, Tennessee, on that date.  Moreover, on an evaluation for admission to the Mountain Home domiciliary on May 18, 1998, he reported that he had been treated many years ago for depression, but was not depressed now.

Reference is also made to a September 2010 VA examination report that notes that the Veteran receives disability compensation through the Social Security Administration (SSA).  He also indicated that he had been rendered unemployable as a result of his psychiatric disorder.  The decision rendered by the SSA and the records it considered in making any decision have not been obtained. See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Lind v. Principi, 3 Vet. App. 493   (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

In addition, VA treatment records dated from September 2011 to the present should be obtained from the Sioux Falls, South Dakota, VAMC, or other facility if he has transferred his care elsewhere to a VA facility that can be readily identified.  In this regard, correspondence sent to the Veteran at his Sioux Falls address was returned as undeliverable in January 2012.  In the normal course of events, it is the burden of a Veteran to keep VA apprised of his whereabouts.  Jones (Raymond) v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If, however, the files located at the RO or the Sioux Falls VAMC disclose other possible or plausible addresses or treatment locations, the RO must attempt to locate him or obtain records from the alternate address.  

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary attempts to obtain records of psychiatric treatment from the following VA facilities during or close to the identified time periods, which should be treated as approximate:
* Nashville, TN, VAMC in 2000;
* Salt Lake City, UY, VAMC in October 2008;
* Sheridan, WY, VAMC from October 2008 to April 2009;
* Sioux Falls, SD, VAMC from September 2011 to the present;
* Any other VA psychiatric treatment identifiable from the record, to include plausible or possible treatment locations after the Sioux Falls treatment, as evidence indicates he may have moved again.  

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.

3.  Make reasonable attempts to obtain the Veteran's current address, if such is not of record.  As noted above, although it is the Veteran's responsibility to keep VA apprised of his address, if the file discloses other possible or plausible addresses, the RO must attempt to locate him at the alternate address.  

4.  If the Veteran is located, ask him to provide any the names, locations and approximate dates of psychiatric treatment he has received since his discharge from service, other than the above.  He should also omit records of treatment at VA facilities in Black Hills in October 2007 and from May to October 2010; White City from November to December 2007; Portland/Vancouver from April to June 2008; Loma Linda from July 2009 to August 2010; and Sioux Falls from June to September 2011, as such are already of record.  

5.  After assembling any available evidence, review the claim in light of all evidence of record.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative with a supplemental statement of the case, and provide an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



